DARDEN, Judge
(dissenting):
In my view Adame has suffered no harm from the delay in the appellate review of his case. United States v Prater, 20 USCMA 339, 43 CMR 179 (1971); United States v Davis, 20 USCMA 541, 43 CMR 381 (1971). But if there were need to correct the deficiency complained of, a rehearing on the sentence would be appropriate. The appellant pleaded guilty to the offenses charged, and, unlike the accused in United States v Ervin, 20 *574USCMA 97, 42 CMR 289 (1970), and United States v Fortune, 20 USCMA 293, 43 CMR 133 (1971), remains on active duty. There is therefore no reason to set aside the findings of guilty and to dismiss the charges.